DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-11, received 8/5/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, U.S. Patent Application Publication Number 2008/0234670 A1 (hereafter Rogers) in view of Brukilacchio et al., U.S. Patent Number 7,898,665 B2 (hereafter Brukilacchio) and Alcock et al., U.S. Patent Application Publication Number 2007/0098028 A1 (hereafter Alcock).
Regarding claims 1-3, 5 and 10-11, Rogers discloses a device for combining light from different light sources (see at least figure 2), comprising:
a lens aligned along a primary optical axis (see at least figure 2, element 162);
a first non-coherent light source configured to emit a first wavelength (see figure 2, at least one of elements 145 or 147 and paragraph [0020]), a second noncoherent light source configured to emit a second wavelength (see figure 2, at least one of elements 143 or 145 and paragraph [0020]), and a third noncoherent light source configured to emit a third wavelength (see figure 2, at least one of elements 141 or 143 and paragraph [0020]);
a first dichroic mirror positioned relative to the first light source along a first axis and aligned along the primary optical axis, configured to at least partially reflect the first wavelength (see figure 2, at least one of elements 154 or 156 and paragraph [0020]);
a second dichroic mirror positioned relative to the second light source, configured to at least partially reflect the second wavelength (see figure 2, at least one of elements 152 or 154 and paragraph [0020]),
wherein the emitted second wavelength passes through the first dichroic mirror and the third wavelength passes through both the second dichroic mirror and the first dichroic mirror (see at least figure 2),
further comprising a waveguide with an inlet face (see at least figure 2, element 164).
Rogers does not specifically disclose that the lens is a focusing lens that provides a focal point; that the second dichroic mirror is positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; 
However, Brukilacchio teaches an apparatus for combining light from different light sources wherein a focusing lens provides a focal point along a primary optical axis such that the focal point aligns with an inlet end of an optical waveguide and the inlet face is positioned at or near the focal point of the focusing lens (see at least figure 1, elements, 50, 52 and 54 of Brukilacchio); wherein the light sources may be positioned in various configurations with respect to dichroic mirrors (see at least figure 1, figure 13 and figure 14 of Brukilacchio); and wherein a tertiary light source may be aligned parallel to the primary optical axis (see at least figure 1, element 26 of Brukilacchio).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to include the teachings of Brukilacchio so that the lens is a focusing lens that provides a focal point near the inlet end of the optical waveguide and so that the tertiary light source may be aligned parallel to the primary optical axis, for the purpose of completely guiding the combined light into the optical waveguide and since it has been held that a mere rearrangement of elements without modification of the operation of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Additionally, Alcock teaches an apparatus for combining light from different light sources (see at least figures 1 and 4 of Alcock) wherein a focusing lens provides a focal point along a primary optical axis such that the focal point aligns with an inlet end of an optical waveguide and the inlet face is positioned at or near the focal point of the focusing lens (see at least figure 3a, elements 40.1 and 41.1 of Alcock); and Alcock clearly shows how the light transmitting through optical surfaces, such as through dichroic mirrors and through parallel plates, is refracted at intersections of different refractive indices (see at least figures 3a, element 39.1, and figure 5b, elements 51 and 52 of Alcock).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to further include the teachings of Alcock so that the second dichroic mirror may be positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; that the secondary optical axis is offset from the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Rogers and Alcock do not specifically disclose a first collimating lens positioned between the first non-coherent light source and the first dichroic mirror, a second collimating lens positioned between the second non-coherent light source and the second dichroic mirror, and a third collimating lens positioned between the third non-coherent light source and the second dichroic mirror.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to include the further teachings of Brukilacchio so that the light combining apparatus includes a first collimating lens positioned between the first non-coherent light source and the first dichroic mirror, a second collimating lens positioned between the second non-coherent light source and the second dichroic mirror, and a third collimating lens positioned between the third non-coherent light source and the second dichroic mirror, for the purpose of collimating the light coming from the different light sources before it is incident on the dichroic mirrors so that the incident angle of light may be controlled when it is incident on the dichroic mirrors and so that all of the light coming from the different light sources may be made to be incident on the dichroic mirrors.
Regarding claim 6, Rogers, Brukilacchio and Alcock discloses that the first wavelength is an ultraviolet wavelength (see at least paragraph [0014] of Rogers).
Regarding claim 7, Rogers, Brukilacchio and Alcock does not specifically disclose that the first collimating lens comprises sapphire.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 8, Rogers, Brukilacchio and Alcock discloses that the first wavelength is a red or infrared wavelength (see at least paragraph [0014] of Rogers).

Regarding claim 9, Rogers, Brukilacchio and Alcock discloses that at least one of the first non-coherent light source, the second non-coherent light source, and the third non-coherent light source is an LED (see at least paragraphs [0014] and [0017] of Rogers).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,754,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 10,754,165 B2.
Regarding claim 1 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 1.
Regarding claim 2 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 2.
Regarding claim 3 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 3.
Regarding claim 4 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 4.
Regarding claim 5 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 5.
Regarding claim 6 of the instant application, see at least claims 15 and 18 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 6.
Regarding claim 7 of the instant application, see at least claims 15 and 20 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 7.
Regarding claim 8 of the instant application, see at least claims 15 and 19 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 8.
Regarding claim 10 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 10.
Regarding claim 11 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 11.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
LaPlante et al., U.S. 2009/0201577 A1, discloses a device for combining light including multiple LEDs, lenses, dichroic mirrors, a housing, and heat sinks (figs. 5 and 11, elements 208, 210, 212, 300-302, 59-61, 362, 358), custom collimators and mounts (see at least figure 11 and paragraphs [0070]-[0072]);
Ogawa, U.S. 8,733,948 B2 discloses a device for combining light including multiple LEDs, lenses, dichroic mirrors (fig. 4, elements 161G, 161B, 161R, 164, 142, 144);
Jaffe et al., U.S. 2013/0188388 A1, discloses an optical combiner (see at least figures 5, 6A-6B and 7A-7G of Jaffe) wherein a housing (see at least figures 5, 6A-6B and 7A-7G, elements 631,702, 710, 720, 730, 732, 736 and paragraph [0094] of Jaffe) includes tooling/mounts for dichroic mirrors (see at least figures 5, 6A-6B and 7A-7G, elements 646 of Jaffe) and wherein the housing is configured to transfer heat from powered components (see at least figures 5, 6A-6B and 7A-7G, and paragraph [0094] of Jaffe);
Kiyomoto et al., U.S. 5,768,026, discloses an optical combiner using dichroic mirrors wherein the dichroic mirrors are designed and positioned for use (see at least figures 1,3B, 4, and 8 of Kiyomoto), with or without collimated light 
Teijido et al., U.S. 8,351,122 B2 drawn optimizing optical efficiency and fully coating dichroic surfaces and using a large portion of the usable portion of the dichroic surface (see at least col. 6, lines 19-32; col. 8, lines 1 -45; col. 10, lines 16-25; and col. 14, lines 52-67);
Nagayoshi et al., U.S. 2014/0015874 A1 drawn to heat dissipation and efficiency (see at least figure 14); and
Miura, U.S. 2016/0312975 Al including teachings drawn to efficiency and divergence angles (see at least paragraphs [0068], [0078] and [0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/4/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872